Title: John Garland Jefferson to Thomas Jefferson, 12 December 1809
From: Jefferson, John Garland
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Amelia 
                     December 12th 1809.
          
          
		   
		  I have for some time past intended to write to you, but have putt it from time to time till the present moment. The desire of retaining unimpaired the regard and esteem of a man whose good opinion wou’d give to my existence additional value, induces me to address to you this letter. In truth I have been apprehensive that a letter written to you some time past upon the subject of which we seemed to differ, might have made on your mind an unfavorable impression: and yet perhaps I ought not to have apprehended from a mind liberal and enlarged like yours, that such a consequence wou’d have resulted, from a mere difference of opinion; especially when one side was necessarily subject to a bias, or to have that clearness of perception which is necessary to a correct dicision in almost every case, obscured by interest. There is one explanation which I shou’d scarcely die contented If I did not make. It strikes me that in replying to my brother’s letter to you. I made use of an expression by way of argument to this effect, “that according to his ideas my name admitting me to be qualified for an office worth accepting, wou’d be a misfortune instead of a benefit.”—I certainly did
			 not intend that such an expression shou’d have a personal application to myself in the relations subsisting between us. I trust you received this expression in the most favorable light, and
			 considered it as having been used only argumentatively. I shou’d be a monster who ought to be banished from society, if I did not cherish the remembrance of the benefits conferred on me by you.
			 
				I
			 must own with candor that my feelings were excessively wounded, that my brother shou’d seem to take a greater interest in what related to your fame and honor, than was entertained by self, and that your high commendation of his sentiments, was received as a tacit reproach on mine. I wrote therefore with a wounded
			 spirit. To this explanation I have been impelled by my feelings. I have deferred it till you were
			 out of office, lest it shou’d be thought possible that I might be actuated by some secret interested hope.
			 
		  I was mortified that I did not hear of your being in Amelia till it was too late to have the pleasure of seing you. Accept my best wishes for your health and happiness, as well as of all
			 those that are dear to you, and believe me to be with the most
			 affectionate regard,
                  
               
          
            Your sincere friend & kinsman
            
                  Jno G: Jefferson
          
        